In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 17-3184
SHAWN EAGAN,
                                                   Plaintiff-Appellant,
                                  v.

MICHAEL DEMPSEY, et al.,
                                                Defendants-Appellees.
                      ____________________

          Appeal from the United States District Court for the
                     Central District of Illinois.
             No. 1:15-cv-01149 — Colin S. Bruce, Judge.
                      ____________________

   ARGUED NOVEMBER 4, 2020 — DECIDED FEBRUARY 9, 2021
               ____________________

   Before EASTERBROOK, RIPPLE, and ROVNER, Circuit Judges.
    RIPPLE, Circuit Judge. Shawn Eagan, an inmate in the Illi-
nois Department of Corrections, brought this section 1983
action to seek redress for alleged violations of the Eighth
Amendment by medical and custodial staff at Pontiac Cor-
rectional Center (“Pontiac”). 1 Mr. Eagan brings this appeal,

1 Defendants James Berry, Dillon Law, and Travis Sullivan were correc-
                                                        (continued … )
2                                                     No. 17-3184

claiming that the district court abused its discretion when it
denied his motions to recruit and appoint counsel for him.
He also submits, in the alternative, that the district court
erred in granting summary judgment for the defendants.
    After careful study of the record as well as the written
and oral arguments of counsel, we hold that, in its consider-
ation of the motion to recruit counsel, the district court de-
parted significantly from our decision in Pruitt v. Mote, 503
F.3d 647 (7th Cir. 2007) (en banc). We also hold that Mr. Ea-
gan has established that, but for this departure, there is a
reasonable likelihood that the assistance of counsel would
have altered the outcome of the defendants’ summary
judgment motion with respect to Mr. Eagan’s claims based
on Dr. Dempsey’s decisions on December 1 and 2, 2014.
Mr. Eagan has not established, however, that there is a rea-
sonable likelihood of a different outcome with respect to the
officer defendants. Indeed, the record clearly supports the
district court’s grant of summary judgment in their favor.
    Accordingly, the judgment of the district court is af-
firmed in part and vacated in part. The case is remanded for
further proceedings consistent with this opinion.




( … continued)
tional officers at Pontiac during the relevant time. Defendant Aimee
Moorhouse was a correctional medical technician (“CMT”) at Pontiac.
Defendant Michael Dempsey, a physician licensed to practice medicine
in Illinois, was employed by Wexford Health Sources, Inc. to provide
psychiatric services and medication management to incarcerated indi-
viduals at Pontiac.
No. 17-3184                                                                3

                                     I
                           BACKGROUND
                                     A.
    Mr. Eagan suffers from a variety of mental illnesses in-
cluding depression, schizophrenia, and bipolar disorder. On
November 30, 2014, Mr. Eagan engaged in self-harming be-
haviors while under suicide watch. Pontiac maintains cri-
sis-watch cells that are constructed of concrete and have
steel doors with a plexiglass window in the door. These cells
also have a “chuckhole” through which inmates can put
their hands to allow the officers to cuff their hands behind
their backs. Officers check and monitor inmates in cri-
sis-watch cells on a thirty-minute, fifteen-minute, ten-
minute, or continuous basis, depending on the orders left by
medical and correctional personnel with responsibility for
making those decisions. Under standing orders relating to
Mr. Eagan, the officers monitored him every ten minutes.
    Because of his illnesses, Mr. Eagan often hears the voice
of a woman named “Lucina.” When Lucina screams,
Mr. Eagan attempts to dull the pain or quiet the screams by
self-inflicting wounds and banging his head. Specifically,
when Mr. Eagan has a crisis period, he attempts to assuage
the noise and pain of the screams by banging his forehead
against the cell door in an effort to induce a headache or to
otherwise inflict pain, which he finds more acceptable than
Lucina’s screams. When the screams take over, Mr. Eagan is
sometimes unable to stop himself. 2 When the subsequent

2 R.81, Ex. 1 at 6 (Eagan Dep. 22:2–9) (“Q: So you’re in control in that sit-
uation still; is that right? A: Sometimes not. It’s like some type of, like,
                                                            (continued … )
4                                                           No. 17-3184

head-banging occurs, officers generally will grab Mr. Eagan
through the bottom chuck, turn him around, and try to lead
him out of the cell.
                                    1.
    On November 30, 2014, Mr. Eagan was in his crisis-watch
cell when he heard Lucina scream. He had been banging his
head for about two minutes when Officer Berry arrived,
cuffed his hands, and took him to an area called the “hold-
ing tank.” There, officers shackled Mr. Eagan to a bench, but
Mr. Eagan started to bang his head backwards against the
wall. Officers Sullivan and Law then had to restrain him in-
side of the holding tank. CMT Moorhouse entered the hold-
ing tank to tend to the bleeding cut on Mr. Eagan’s forehead.
Mr. Eagan continued to hear Lucina’s screams.
    After tending to Mr. Eagan’s forehead wound, CMT
Moorhouse stepped out of the holding tank and made a
phone call to seek further direction. Upon her return, she in-
structed the officers that Dr. Dempsey had ordered that they
place Mr. Eagan back in his cell on a ten-minute watch. Of-
ficers Sullivan, Law, and Berry therefore escorted Mr. Eagan
back to his crisis-watch cell. Dr. Dempsey states that Mr. Ea-
gan was warned that if he was unable to remain safe, he
would receive forced injections to prevent him from contin-
uously harming himself.
    Within minutes, the screams restarted, and Mr. Eagan


( … continued)
push, like it’s where, like, the screams will happen and I can take only so
much. It’s like something just take over me where I just, I don’t know, be
out of control and I can’t really stop myself.”).
No. 17-3184                                                   5

again started banging his head against the plexiglass. Officer
Sullivan ordered Mr. Eagan to cuff up, notified Lieutenant
Zook, and applied wrist and ankle restraints. Lieutenant
Zook and Officer Sullivan then escorted Mr. Eagan to the
holding tank. After he was shackled to the bench, CMT
Moorhouse again tended to Mr. Eagan’s wound, which had
become deeper.
    After caring for Mr. Eagan’s wound, CMT Moorhouse
left and again called Dr. Dempsey. Dr. Dempsey ordered
emergency enforced injections of 10 mg of Haldol and 50 mg
of Benadryl. Dr. Dempsey explained in his affidavit that he
prescribed Haldol because Haldol was similar to Risperdal,
a drug Mr. Eagan had taken in the past with minimal side
effects. Dr. Dempsey prescribed a low dosage of Haldol be-
cause temporary side effects of involuntary movement and
tremors are known to occur. Dr. Dempsey’s prescription of
Benadryl, an anticholinergic drug, was to treat or prevent
any Haldol side effects; Benadryl also has the added benefit
of containing potent antihistaminic, anxiolytic, and sedative
properties. After a nurse administered these medications by
injection, officers escorted Mr. Eagan back to his original cri-
sis-watch cell.
                               2.
   In his deposition, Mr. Eagan stated that after the leg
shackles and handcuffs were removed, he “[didn’t] know
what happened,” but that he fell asleep on the floor until
breakfast was distributed the next morning, December 1. 3 He
recalled waking up on the floor. Mr. Eagan stated that his

3 Id. at 15.
6                                                 No. 17-3184

upper body felt locked, that he was stuck on his back, and
that he was unable to get up to receive breakfast that morn-
ing. Mr. Eagan further stated that he experienced stiffness in
his neck and that while his jaw had not yet been locked
open, his ability to move his jaw was “off and on.” 4 Mr. Ea-
gan said he was able to crawl around, but after urinating in
the corner of his cell, returned to lying on the floor until
right before the 3:00 p.m. shift.
    The crisis-watch observation logs, in which officers noted
their observations of Mr. Eagan every ten minutes, recite
that Mr. Eagan was on his bed when he was returned to his
crisis-watch cell at 10:30 p.m. on November 30, 2014, and
remained on his bed until December 1, 2014, at 6:50 a.m. The
logs indicate that Mr. Eagan moved between his bed and the
door from 7:00 a.m. until 1:10 p.m. and ate on his bed at
10:40 a.m. The crisis-watch logs indicate that Mr. Eagan was
on the floor until 1:20 p.m. Mr. Eagan was observed back on
his bed at 2:40 p.m.
    Dr. Dempsey stated in his affidavit that he had evaluated
Mr. Eagan at his cell around 9:35 a.m. on December 1, 2014.
Dr. Dempsey stated that Mr. Eagan stood at his cell door and
told him that, the night before, “the voices kept telling [him]
to beat [his] head.” 5 Mr. Eagan also reported that he had re-
ceived the Haldol and Benadryl the night before, and that he
had woken up hungry. Dr. Dempsey stated that Mr. Eagan
did not complain of stiffness or an inability to move his body
or jaw or of any headache. In addition, Dr. Dempsey ob-

4 Id. at 21.

5 R.84, Ex. 1 at 3–4.
No. 17-3184                                                 7

served Mr. Eagan exhibit a full range of motion and ability
to move his jaw normally when Mr. Eagan spoke with him.
    According to Mr. Eagan, when the 3:00 p.m. shift began,
his neighbor told the watch officer that something was
wrong with Mr. Eagan. When the watch officer looked into
Mr. Eagan’s cell, the officer said that nothing was wrong
with Mr. Eagan and that Mr. Eagan’s situation was “funny.” 6
Mr. Eagan recalled that Officer Sullivan was one of the offic-
ers on the 3:00 p.m. shift but did not remember the other of-
ficers. Mr. Eagan states that Officer Sullivan, among others,
checked on him throughout the day, and that Officer Sulli-
van mocked Mr. Eagan and laughed at his condition. In his
complaint, Mr. Eagan stated that when he asked for help,
Officer Sullivan told Mr. Eagan, “You’re faking.” 7
    The crisis-watch logs indicate that Officer Leipold con-
ducted the observations from 3:00 p.m. until 6:00 p.m. Of-
ficer Sullivan made observations from 6:10 p.m. until 6:50
p.m. Officers Leipold, Pyle, and Law performed the checks
from 7:00 p.m. until the end of the shift at 11:00 p.m. From
11:00 p.m. until 5:50 a.m. the following morning, the officers
on duty observed Mr. Eagan on the floor.
                                     3.
   Mr. Eagan recalled waking up on the floor on December
2, 2014, around breakfast time with his jaw locked
wide-open. Mr. Eagan said the pain in his jaw was excruciat-
ing and that it hurt so much that he cried. Mr. Eagan also


6 R.81, Ex. 1 at 16 (Eagan Dep. 62:20).

7 R.1 at 7.
8                                                  No. 17-3184

stated that his chest and neck were stiff and tight. According
to the declaration of a neighboring inmate, Andrew
McKissick, Mr. Eagan “started calling for help because his
neck and face was locking up.” 8 McKissick alerted officers
for help. At approximately 9:00 a.m., Major Susan Prentiss
approached Mr. Eagan’s cell, and Mr. Eagan pointed to his
jaw. Mr. Eagan recalled that Major Prentiss attempted to
calm him down and said that she would get a medical tech-
nician to see him. Sometime later (but before 3:00 p.m.),
CMT Jennifer Tinsley evaluated Mr. Eagan. Mr. Eagan con-
tinued to point to his jaw. Mr. Eagan stated that CMT Tins-
ley told him that she could not do anything for him, but that
she would let Dr. Dempsey know of his situation immediate-
ly.
    The crisis-watch logs for December 2, 2014, indicate that
Mr. Eagan ate breakfast at 6:30 a.m. and was talking at 6:40
and 6:50 a.m. Mr. Eagan was observed on the floor, at the
door, and on his bed for the rest of the morning, and was ob-
served eating at 10:20 a.m. At 12:00 p.m., licensed clinical so-
cial worker Andrea Moss came to evaluate Mr. Eagan. Her
report recites that, upon her arrival, Mr. Eagan was standing
naked at the back of his cell, and that she therefore told him
that she would not speak with him unless he put on his
smock. Mr. Eagan responded, “I’m done messin[g] [with]
you, I don’t want to talk to you.” 9 When Ms. Moss began to
walk away, Mr. Eagan started yelling, “mental health is



8 R.90, Ex. 1 at 4 (Decl. of Andrew McKissick).

9 R.81, Ex. 2 at 14.
No. 17-3184                                                           9

playing games and won’t talk to me, I ain’t do nothing.” 10
Ms. Moss approached Mr. Eagan’s cell once Mr. Eagan was
dressed, but Mr. Eagan refused to speak with Ms. Moss,
choosing to stare blankly at the wall. Ms. Moss ordered a fol-
low-up for the following day.
    At 2:00 p.m., Dr. Dempsey evaluated Mr. Eagan for
side-effects from the forced injections given on November
30, 2014. Mr. Eagan complained of “neck stiffness,” but ex-
hibited a full range of motion, no tremors, and the ability to
move his neck, mouth, and jaw normally. 11 Dr. Dempsey
noted that Mr. Eagan had “no dystonia or other extrapyram-
idal side effects” 12 and made no complaints of headache.
Mr. Eagan states that Dr. Dempsey told him that he would
not give Mr. Eagan anything because Mr. Eagan was engag-
ing in self-inflicted harm of banging his head. McKissick,
Mr. Eagan’s neighbor, stated that he overheard Dr. Dempsey
tell Mr. Eagan that this is what he wanted him to feel like,
that “he (Dr. Dempsey) wanted Eagan to feel the psych
meds so he will think about the shot before he hit his head
again.” 13 McKissick, who had also received two shots of psy-
chotropic drugs, claimed he suffered from the same side ef-


10 Id.

11 R.84, Ex. 1 at 4.

12 Id. “Dystonia” means “[p]rolonged involuntary muscular contractions
that may cause twisting (torsion) of body parts, repetitive movements,
and increased muscular tone.” Taber’s Medical Dictionary (23d ed. 2017).
“Extrapyramidal side effects of medication” may include muscular rigid-
ity, tremors, and difficulty walking. Id.
13 R.90, Ex. 1 at 6 (Aff. of Andrew McKissick).
10                                               No. 17-3184

fects from the “shot” and “was told that [Dr.] Dempsey
wouldn’t order [him] [or] inmate Eagan the shot for the side
[e]ffects.” 14
    The crisis-watch observation logs indicate that Mr. Eagan
responded for the count at 3:00 p.m. Officer Leipold was the
watch officer during the 3:00 to 11:00 p.m. shift. When Of-
ficer Leipold came around, Mr. Eagan attempted to point out
his jaw problem. Mr. Eagan’s neighbor also told Officer
Leipold that Mr. Eagan’s jaw was locked up, but Officer
Leipold stated that he could not do anything about it.
Mr. Eagan acknowledged, however, that Officer Leipold did
attempt to keep him calm. Each time Officer Leipold came to
check on him, Officer Leipold tried to talk to him and at-
tempted to make sure he would not start banging his head.
As Mr. Eagan put it, Officer Leipold “was actually trying to
help me” even without giving him medication. 15 Officer
Leipold nevertheless observed Mr. Eagan banging on the
door and on his bed over the next four watches, and at 3:50
p.m., observed Mr. Eagan banging his head on the door. Of-
ficer Leipold then took Mr. Eagan to the holding tank at 4:00
p.m.
    A medical technician came to evaluate Mr. Eagan and at-
tempted to calm him down. When the CMT went to make a
phone call, Officer Sullivan came into the holding tank to
restrain Mr. Eagan. When the CMT returned, she continued
to tell Mr. Eagan to relax and stated that Dr. Dempsey was
not going to do anything for him, and that they had to put

14 Id. at 5 (Decl. of Andrew McKissick).

15 R.81, Ex. 1 at 20 (Eagan Dep. 77:18–22).
No. 17-3184                                                11

Mr. Eagan back in his cell. Officer Sullivan escorted Mr. Ea-
gan back to his cell.
   Mr. Eagan recalled that, later during the evening, he saw
and heard Officer Sullivan laughing and mocking him.
Mr. Eagan stated that when dinner trays were passed out,
Officer Sullivan had said, “Well, you ain’t going to be eating
no pizza today.” 16
   Around 11:30 p.m. that evening, Mr. Eagan’s jaw
snapped shut and his mouth closed. Mr. Eagan asked the
watch officer on the overnight shift for some Tylenol but
was unable to acquire any. Mr. Eagan experienced jaw sore-
ness but was able to eat breakfast the following morning on
December 3, 2014. Mr. Eagan stated at his deposition that he
continued to experience residual jaw soreness and popping.
                             B.
    On April 15, 2015, Mr. Eagan filed his pro se complaint in
the district court; he named as defendants Dr. Dempsey,
CMT Moorhouse, Officers Berry, Law, and Sullivan, and
Warden Pfeister. On June 18, 2015, a merit review hearing
was held before the district court. The court dismissed
Mr. Eagan’s claim against Warden Pfeister, but determined
that Mr. Eagan sufficiently alleged that (1) Officers Berry,
Sullivan, Law, and Moorhouse failed to protect Mr. Eagan
from a substantial risk of harm; (2) Officer Sullivan was de-
liberately indifferent to Mr. Eagan’s serious medical condi-
tion, excruciating head pain; and (3) Dr. Dempsey was de-
liberately indifferent to Mr. Eagan’s serious medical condi-


16 Id. at 19.
12                                                 No. 17-3184

tion when he failed to provide treatment for his locked jaw
and for his mental health condition.
    In July 2015, Mr. Eagan filed two motions for appoint-
ment of counsel. In his first motion, Mr. Eagan stated that
the issues in his case were complex and that the case likely
would involve conflicting testimony. He also noted that he
had an eighth-grade education and a mental illness handi-
cap. Mr. Eagan informed the court that he had made repeat-
ed efforts to obtain counsel, but that only one law firm had
responded, denying his request. Mr. Eagan also attached the
letter declining assistance that he had received from the Chi-
cago Lawyers’ Committee and further listed five other firms
that he had contacted. Finally, Mr. Eagan attached his Men-
tal Health Treatment Plan, which described his treatment
plan as avoiding future crisis watches resulting from “self-
harming behaviors” and “commanding voices.” 17
    On September 15, 2015, Mr. Eagan filed a motion request-
ing a status update on his two motions requesting recruit-
ment and appointment of counsel. On September 29, 2015,
the district court entered a text order denying Mr. Eagan’s
motions for appointment of counsel, stating that Mr. Eagan
had not provided “any evidence that he has attempted to
find counsel on his own such as a list of attorneys contacted
or copies of letters sent or received.” 18 In addition, the dis-
trict court issued a Prisoner Scheduling Order on September
29, 2015, that detailed discovery deadlines and court proce-
dures. On October 1, 2015, Mr. Eagan filed a motion request-

17 R.15 at 5.

18 September 29, 2015 Text Order.
No. 17-3184                                               13

ing the court reconsider its September 29, 2015 text order
and appoint counsel. Mr. Eagan reiterated that he was men-
tally ill and that he had attempted to contact attorneys.
Mr. Eagan attached a letter declining representation from
one law firm and reattached his Mental Health Treatment
Plan.
    On October 13, 2015, Mr. Eagan requested the court to
order Pontiac to preserve video footage from November 30
to December 2, 2014, and to release his injury incident re-
ports and medical and mental health records. Shortly after,
Officers Berry, Law, Moorhouse, and Sullivan filed a motion
for summary judgment for failure to exhaust administrative
remedies, as well as a motion to stay discovery on the merits
pending the court’s consideration of the dispositive motion.
The court issued a Rule 56 notice to Mr. Eagan and attached
the text of Federal Rule of Civil Procedure 56. Mr. Eagan
timely filed a memorandum in opposition to the summary
judgment motion. The defendant officers filed their reply, to
which Mr. Eagan filed two more replies. Mr. Eagan also filed
a letter to the court detailing problems with the mail, his
concerns that someone was intercepting his mail, and his in-
ability to litigate his case.
   On April 15, 2016, Mr. Eagan requested a status update
on the summary judgment motion; the court denied the re-
quest by text order on April 18, 2016. On May 25, 2016,
Mr. Eagan submitted another request for recruitment of
counsel, again emphasizing the likelihood of conflicting tes-
timony that would require attorney assistance, and reiterat-
ing that he was mentally ill and was prescribed
mind-altering psychotropic medications. He further noted
that he had no legal training or education and therefore had
14                                                No. 17-3184

to rely on jailhouse lawyers. Additionally, Mr. Eagan stated
that his jailhouse lawyer was no longer at Pontiac and able
to assist him. Mr. Eagan attached letters declining represen-
tation from additional law firms.
     In July 2016, Mr. Eagan was transferred from Pontiac
Correctional Center to Dixon Correctional Center. On Au-
gust 25, 2016, Mr. Eagan informed the court of his change of
address and filed another motion for a status update of the
summary judgment motion and to request appointment of
counsel. In his motion, Mr. Eagan explained that Dixon Cor-
rectional Center did not have access to the court’s electronic
filing system or legal envelopes and that he was not consist-
ently allowed to go to the law library. The court issued a text
order on September 9, 2016, stating that it did not have the
“authority to interfere in matters of prison administration”
but that Mr. Eagan would “have the same opportunity to lit-
igate his claims without electronic filing and … may request
extensions of time if necessary.” 19
    On September 16, 2016, the district court denied Mr. Ea-
gan’s requests for counsel and denied the defendant officers’
motion for summary judgment. Addressing Mr. Eagan’s re-
quests for counsel, the court recognized that Mr. Eagan had
now provided evidence of his efforts to obtain counsel and
focused on assessing Mr. Eagan’s ability to litigate his
claims. The court acknowledged Mr. Eagan’s mental health
issues but found Mr. Eagan’s pleadings to date to be clear
and on point and that Mr. Eagan had been responsive and
able to identify the relevant issues. The court determined


19 September 9, 2016 Text Order.
No. 17-3184                                               15

that Mr. Eagan would be able to obtain medical records
through simple discovery requests and be able to testify to
his personal experiences and observations.
    In October 2016, Mr. Eagan filed two more motions for
appointment of counsel. Mr. Eagan asked the court to cancel
his scheduled deposition until he had retained counsel, ex-
pressing concern that he might say something that could be
used against him in a criminal prosecution. On October 11,
2016, the district court entered a text order rejecting both
motions for appointment of counsel. The court noted that
Mr. Eagan did not identify any pending criminal cases and
that “his claims are not obviously related to any potential
criminal case.” 20 The court encouraged Mr. Eagan to consult
with his attorney if he did have a pending criminal case. The
court also found that Mr. Eagan failed to provide any factual
support for his claims that he suffered from mental illness
and that he was unable to represent himself.
    On October 21, 2016, Mr. Eagan then filed motions to
compel CMT Moorhouse and Dr. Dempsey to respond to
interrogatories and produce documents. On October 24,
2016, Mr. Eagan also filed a motion to compel discovery and
preserve evidence. On November 4, 2016, Mr. Eagan filed
another motion to request counsel.
   In its November 7, 2016 text order, the court denied all
three of Mr. Eagan’s discovery motions. The court also
granted the defendants’ requests for additional time to con-
duct discovery and denied Mr. Eagan’s motion to compel
video footage because the defendants “denied that any video

20 October 11, 2016 Text Order.
16                                                     No. 17-3184

evidence exists, and Plaintiff has offered nothing to show
that Defendants[’] representation is untrue.” 21 The court
once again denied Mr. Eagan’s motion to request counsel,
determining that Mr. Eagan was sufficiently competent to
litigate his own claims. The court stated:
       In the instant case, Plaintiff has filed cogent
       pleadings with the Court; his case has survived
       a merit review; and his case has survived a mo-
       tion for summary judgment. Furthermore,
       Plaintiff[’s] claim is not so novel or complex
       that he cannot litigate it himself. Plaintiff has
       personal knowledge of the facts supporting his
       claim and appears capable of cross-examining
       Defendants regarding their version of the
       events. Plaintiff has offered no reason why he
       cannot litigate this case or why his case differs
       from any other of the plethora of prisoner pro
       se plaintiffs who ask for the appointment of
       counsel in almost every case filed. Plaintiff ap-
       pears competent to litigate this case himself,
       and therefore, the Court denies his motions to
       appoint counsel. 22
   On November 28, 2016, Mr. Eagan requested that the
court reconsider its November 7, 2016 text order and includ-
ed forty-three pages of medical records as part of his motion.


21 November 7, 2016 Text Order (denying Mr. Eagan’s motions to com-
pel evidence).
22 November 7, 2016 Text Order (denying Mr. Eagan’s motion to request
counsel) (citations omitted).
No. 17-3184                                                  17

The court denied Mr. Eagan’s request on December 7, 2016,
in a text order, stating that “[a]lthough Plaintiff asserts that
he suffers from a mental disorder that makes it difficult for
him to litigate this case, the documents attached to his mo-
tion to reconsider reveal that Plaintiff is able to read and
write.” 23
    Discovery continued in December 2016. Attorneys for
Dr. Dempsey and the defendant officers took Mr. Eagan’s
deposition. The defendant officers responded to Mr. Eagan’s
request for production and to his requests for admissions.
Dr. Dempsey submitted responses to Mr. Eagan’s requests
for production, for interrogatories, and for admissions. 24
    Mr. Eagan filed multiple motions to compel CMT Moor-
house to respond to his multiple requests for interrogatories
and production of documents. In response to Mr. Eagan’s
first motion to compel discovery from defendant Moor-
house, defense counsel stated that due to “inadvertent error”
and “the length of time that passed while discovery was
stayed, the undersigned forgot that Plaintiff previously sent
discovery for Defendant Moorhouse.” 25 The court granted
Dr. Dempsey and CMT Moorhouse’s requests for extensions
of time, moving their deadlines to December 19, 2016. In re-
sponse to Mr. Eagan’s second motion to compel, defense
counsel stated he was informed on November 17, 2016, that
CMT Moorhouse no longer worked for the Illinois Depart-


23 December 7, 2016 Text Order.

24 See R.57; R.70; R.71; R.73.

25 R.58 at 2.
18                                                  No. 17-3184

ment of Corrections and had received an updated mailing
address on December 26, 2016. On January 12, 2017, the
court denied Mr. Eagan’s second motion to compel and
granted the defendants an additional two weeks to respond.
    On February 13, 2017, Mr. Eagan filed a second motion
for reconsideration of the court’s November 7, 2016 text or-
der. Specifically, Mr. Eagan reiterated his dependence on
jailhouse lawyers to litigate his case and his inability to liti-
gate his claims, given his eighth-grade education and lack of
legal experience. Additionally, Mr. Eagan raised the chal-
lenges of being “locked-up in a prison in which the incident
did not take place.” 26 Mr. Eagan stated he was unable to in-
vestigate the facts or to interview inmates and correctional
officials with knowledge of the incident because they were
housed and employed in a separate facility.
    The court denied Mr. Eagan’s request the following day
“for the reasons previously given by the Court.” 27 The court
briefly responded to Mr. Eagan’s jailhouse lawyer argument,
stating that the mere fact of jailhouse lawyer assistance does
not prove a plaintiff is incapable of presenting his own case.
Because the court did not find Mr. Eagan’s claims to be nov-
el or overly complex, the court concluded that he was capa-
ble of litigating his claims.
    Officers Berry, Law, Sullivan, and Moorhouse filed a mo-
tion for summary judgment on March 3, 2017. Dr. Dempsey
then filed his motion for summary judgment on March 10,


26 R.77 at 4.

27 February 14, 2017 Text Order.
No. 17-3184                                                19

2017. These motions addressed the merits of the litigation.
Mr. Eagan submitted another motion to request counsel on
March 6, 2017. Mr. Eagan filed his responses in opposition.
In response to Officers Berry, Law, Sullivan, and Moorhouse,
Mr. Eagan attached his own affidavit, the affidavits of an
inmate in a neighboring cell, and CMT Moorhouse’s inter-
rogatory responses. In their reply, the officers contended
that the only fact that Mr. Eagan disputed was the identity of
the nurse who treated him on December 2, 2014, when Of-
ficer Sullivan was on duty, a fact that was immaterial. With
regard to Mr. Eagan’s factual contentions on summary
judgment, the officers moved to strike statements incon-
sistent with Mr. Eagan’s deposition testimony. In reply,
Dr. Dempsey similarly pointed to Mr. Eagan’s inconsistent
factual statements and contended that Mr. Eagan failed to
submit any admissible evidence supporting his assertions.
Mr. Eagan filed sur-replies, a supplemental response, and a
motion for sanctions against the Defendants.
    The district court granted the defendants’ motions for
summary judgment. The court held that Mr. Eagan had
failed to identify any admissible evidence showing that any
defendant displayed deliberate indifference toward his seri-
ous mental health or medical needs or that any defendant
failed to protect him. The court held that Officers Berry,
Law, Moorhouse, and Sullivan were entitled to summary
judgment because (1) they were not aware of any specific
threat to Mr. Eagan’s safety when they returned him to his
crisis-watch cell the first time on November 30, 2014, and (2)
they were entitled to rely on Dr. Dempsey’s medical instruc-
tions to return Mr. Eagan to his crisis-watch cell. The court
held that Officer Sullivan was entitled to summary judgment
because Mr. Eagan offered no evidence that Officer Sullivan
20                                                  No. 17-3184

was personally involved in depriving him of any needed
medical attention. Finally, the court held that Dr. Dempsey
was entitled to summary judgment because (1) Mr. Eagan
had failed to demonstrate that he suffered from a serious
medical condition and (2) Dr. Dempsey’s treatment was ap-
propriate.
     Mr. Eagan timely filed his notice of appeal.
                               II
                         DISCUSSION
                               A.
    Mr. Eagan asks that we review the district court’s denial
of his motions for the recruitment and appointment of coun-
sel. We review a district court’s denial of a request for ap-
pointed counsel for abuse of discretion. Pruitt, 503 F.3d at
658. Our inquiry “is not whether we would have recruited a
volunteer lawyer in the circumstances, but whether the dis-
trict court applied the correct legal standard and reached a
reasonable decision based on facts supported by the record.”
Id. Moreover, our “review is necessarily limited to the evi-
dence available when the § 1915(e)(1) motion was denied.” Id. at
659 (emphasis in original). A court abuses its discretion
when “(1) the record contains no evidence upon which the
court could have rationally based its decision; (2) the deci-
sion is based on an erroneous conclusion of law; (3) the deci-
sion is based on clearly erroneous factual findings; or (4) the
decision clearly appears arbitrary.” Id. at 658 (citing Musser
v. Gentiva Health Servs., 356 F.3d 751, 755 (7th Cir. 2004) (quo-
tations omitted)).
No. 17-3184                                                  21

                               1.
    We begin by stating the governing principles established
by statute and case law. In Pruitt, we addressed comprehen-
sively the principles that ought to guide a district court in
evaluating a motion to recruit counsel. In federal civil litiga-
tion, a litigant has “no right to recruitment of counsel.”
Dewitt v. Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 2014). How-
ever, under the federal in forma pauperis statute, “[t]he court
may request an attorney to represent any person unable to
afford counsel.” 28 U.S.C. § 1915(e)(1). In Pruitt, we further
stated the basic analytical approach that must guide our in-
quiry when reviewing the decision of a district court:
       When confronted with a request under
       § 1915(e)(1) for pro bono counsel, the district
       court is to make the following inquiries: (1) has
       the indigent plaintiff made a reasonable at-
       tempt to obtain counsel or been effectively pre-
       cluded from doing so; and if so, (2) given the
       difficulty of the case, does the plaintiff appear
       competent to litigate it himself?
Pruitt, 503 F.3d at 654–55 (citing Farmer v. Haas, 990 F.2d 319,
321–22 (7th Cir. 1993)).
   The first inquiry “requires the indigent litigant to reason-
ably attempt to get a lawyer.” Thomas v. Wardell, 951 F.3d
854, 859 (7th Cir. 2020). This is a mandatory, threshold in-
quiry that must be determined before moving to the second
inquiry. See Davis v. Moroney, 857 F.3d 748, 753 (7th Cir.
2017) (Kanne, J., concurring) (noting the district court erred
“by not crediting [the plaintiff] for following existing prece-
dent in attempting to obtain a lawyer to represent him”);
22                                                 No. 17-3184

Jackson v. Cnty. of McLean, 953 F.2d 1070, 1073 (7th Cir. 1992)
(“[W]e believe that § 1915(d) requires a threshold inquiry
into the indigent’s efforts to secure counsel.”).
    The second inquiry requires consideration of both the
factual and legal complexity of the plaintiff’s claims and the
competence of the plaintiff to litigate those claims himself.
Pruitt, 503 F.3d at 655. These two considerations “are neces-
sarily intertwined; the difficulty of the case is considered
against the plaintiff’s litigation capabilities, and those capa-
bilities are examined in light of the challenges specific to the
case at hand.” Id. Specifically, courts should consider
“whether the difficulty of the case—factually and legally—
exceeds the particular plaintiff’s capacity as a layperson to
coherently present it to the judge or jury himself.” Id. This
assessment of the plaintiff’s apparent competence extends
beyond the trial stage of proceedings; it must include “the
tasks that normally attend litigation: evidence gathering,
preparing and responding to motions and other court filings,
and trial.” Id.
    Although there are no fixed criteria for determining
whether a plaintiff is competent to litigate his own case, a
district court certainly should consider the plaintiff’s litera-
cy, communication skills, educational level, litigation experi-
ence, intellectual capacity, and psychological history. Id. The
court must examine specifically the plaintiff’s ability to liti-
gate the case, as opposed to the ability of any “jailhouse
lawyer” assisting the plaintiff. See Dewitt, 760 F.3d at 658;
McCaa v. Hamilton, 893 F.3d 1027, 1033 (7th Cir. 2018). These
are practical inquiries, and the court should consider any
available relevant evidence. Pruitt, 503 F.3d at 655.
No. 17-3184                                                  23

    Similarly, there are no fixed criteria for evaluating the
factual and legal difficulty of the plaintiff’s claims. Id. In-
deed, we have resisted laying down categorial rules or pre-
sumptions for or against recruitment of counsel; rather,
“[t]he inquiry into plaintiff competence and case difficulty is
particularized to the person and case before the court.” Id. at
656.
    In an effort to assist our district court colleagues in this
difficult task, our earlier cases have earmarked particular
circumstances that warrant the court’s careful consideration
in the course of its evaluation. We have stressed, for in-
stance, that “complexity increases and competence decreases
as a case proceeds to the advanced phases of litigation.”
James v. Eli, 889 F.3d 320, 327 (7th Cir. 2018). “[A]s the case
moves beyond the pleading stage, into discovery, and closer
to trial, the plaintiff will face an increasingly complex set of
demands.” Pruitt, 503 F.3d at 663 (Rovner, J., concurring);
Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018) (“We have
emphasized that the assistance of counsel becomes increas-
ingly important as litigation enters its later stages.”). “Tak-
ing depositions, conducting witness examinations, applying
the rules of evidence, and making opening statements are
beyond the ability of most pro se litigants to successfully
carry out.” Miller v. Campanella, 794 F.3d 878, 880 (7th Cir.
2015) (quoting Perez v. Fenoglio, 792 F.3d 768, 785 (7th Cir.
2015)). As such, “fail[ing] to consider the complexities of ad-
vanced-stage litigation activities and whether a litigant is
capable of handling them” is an abuse of discretion. Perez,
792 F.3d at 785.
    We also have noted the increased complexity in constitu-
tional claims involving the state of mind of the defendant,
24                                                            No. 17-3184

such as deliberate indifference. See James, 889 F.3d at 327–28;
Henderson v. Ghosh, 755 F.3d 559, 566 (7th Cir. 2014); Merritt
v. Faulkner, 697 F.2d 761, 764 (7th Cir. 1983). Cases involving
complex medical issues also pose special issues. Miller, 794
F.3d at 880; Santiago v. Walls, 599 F.3d 749, 761 (7th Cir.
2010). “This is particularly true where a prisoner has re-
ceived at least some medical treatment because he must show
‘a substantial departure from accepted professional judg-
ment, practice, or standards,’ and expert medical evidence is
often required to prove this aspect of his claim.” James, 889
F.3d at 328 (quoting Henderson, 755 F.3d at 566) (emphasis in
original).
    Finally, we have emphasized “that a prisoner who is
transferred to a facility where the events underlying his
claims did not take place faces additional hurdles.”
Pennewell v. Parish, 923 F.3d 486, 491 (7th Cir. 2019). “When
that happens it must be addressed by the district court be-
cause the plaintiff may not have access to witnesses, docu-
ments, or defendants necessary to make his case.” Id. (citing
James, 889 F.3d at 327). 28


28 See also McCaa v. Hamilton, 893 F.3d 1027, 1033 (7th Cir. 2018) (“The
district court did not mention McCaa’s transfer in denying his third mo-
tion, let alone did it address whether the transfer impacted McCaa’s abil-
ity to litigate and engage in effective discovery. It should have.”); Navejar
v. Iyiola, 718 F.3d 692, 698 (7th Cir. 2013) (“[O]nce Navejar was trans-
ferred, he faced ‘significant problems’ in litigating pro se because, once
at another institution, he was not readily able to ‘identify key witnesses,
depose the defendants and gather pertinent evidence[.]’”); Santiago v.
Walls, 599 F.3d 749, 762 (7th Cir. 2010) (“Because he had been transferred
to another facility after the events underlying his claims, he faced signifi-
cant problems that he would not have faced if he had remained in the
                                                              (continued … )
No. 17-3184                                                              25

                                    2.
   With the Pruitt framework in mind, we now evaluate
each denial of Mr. Eagan’s requests for appointed counsel.
    Mr. Eagan made his first two requests for counsel in July
2015. Despite Mr. Eagan’s informing the court of his repeat-
ed efforts to obtain counsel and his attaching the list of the
firms he had contacted, the district court denied Mr. Eagan’s
first two requests for counsel on the ground that he had
failed to provide any evidence of his efforts to find counsel
on his own. This factual premise of the court’s ruling was
contrary to the record and therefore clearly erroneous. Be-
cause the district court ignored the substance of Mr. Eagan’s
submissions, its September 2015 denial constituted an abuse
of discretion. See Davis, 857 F.3d at 753 (Kanne, J., concur-
ring) (noting the district court’s error in failing to credit
plaintiff’s attempt to obtain a lawyer).
    In October 2015, Mr. Eagan requested the court reconsid-
er its previous denial and filed another motion to request
counsel. In May 2016, Mr. Eagan submitted another request
for counsel, emphasizing his mental health problems and his
prescribed mind-altering psychotropic medications. Mr. Ea-
gan reiterated that because he lacked legal training, he had
relied on the assistance of a jailhouse lawyer, but that his
jailhouse lawyer had relocated and was no longer able to as-


( … continued)
same facility.”); Tucker v. Randall, 948 F.2d 388, 391 (7th Cir. 1991)
(“[P]laintiff is unable to investigate crucial facts because he currently is
incarcerated in a facility different from that in which the alleged conduct
took place.”).
26                                                   No. 17-3184

sist him. On August 25, 2016, Mr. Eagan filed a motion for a
status update and notified the court that he had been trans-
ferred from Pontiac Correctional Center to Dixon Correc-
tional Center. Mr. Eagan also complained of the resources
available at Dixon and of his inability to go to the law library
on a consistent basis. On September 9, 2016, the court, in a
text order, acknowledged Mr. Eagan’s new address and his
difficulties with Dixon’s resources. The court stated only that
“[t]he Court does not have the authority to interfere in mat-
ters of prison administration,” and that Mr. Eagan could liti-
gate his claims without electronic filing, requesting exten-
sions of time when necessary. 29
    On September 16, 2016, the court, in denying the officer
defendants’ first motion for summary judgment on exhaus-
tion of remedies, also denied Mr. Eagan’s October 2015 and
May 2016 requests for counsel. The court briefly acknowl-
edged Mr. Eagan’s lack of a high school education and his
mental health issues, but noted that his pleadings to date had
been clear and on point, that Mr. Eagan had been able to
identify the relevant issues and case law, and had submitted
a brief better than most pro se litigants. Moreover, the dis-
trict court noted that, in order to litigate his case, simple dis-
covery requests and Mr. Eagan’s own testimony would be
sufficient. Consequently, appointment of counsel was not
warranted.
   In its ruling, however, the district court failed to evaluate
the impact of two key factors bearing on Mr. Eagan’s ability
to represent himself as the litigation progressed to more


29 September 9, 2016 Text Order.
No. 17-3184                                                      27

complex stages: first, Mr. Eagan’s reliance on the assistance
of a jailhouse lawyer who had relocated; second, Mr. Eagan’s
transfer had moved him to a completely different facility.
The district court’s failure to reevaluate Mr. Eagan’s capabil-
ities under these changed circumstances was a clear devia-
tion from Pruitt’s template. See Navejar v. Iyiola, 718 F.3d 692,
696 (7th Cir. 2013) (holding the district court abused its dis-
cretion when it ignored the plaintiff’s “limited education,
mental illness, language difficulties, and lack of access to fel-
low prisoners or other resources for assistance after his
transfer”).
    In later denying Mr. Eagan’s four requests for counsel in
October and November 2016, the district court again depart-
ed from Pruitt’s cornerstones. First, the district court empha-
sized that Mr. Eagan already had survived merit review and
a motion for summary judgment and that his claim was not
novel or complex. 30 Specifically, the court stated that
Mr. Eagan had offered no reason why he could not litigate
his own case or why his case was particularly deserving of
counsel. Here, the court failed to evaluate appropriately the
complexity of Mr. Eagan’s claims as they proceeded through
a case’s life cycle. See Perez, 792 F.3d at 785 (“District courts
abuse their discretion where they fail to consider the com-
plexities of advanced-stage litigation activities and whether
a litigant is capable of handling them.”). True, Mr. Eagan
had survived a motion for summary judgment, but the mo-
tion had been limited to the exhaustion of administrative
remedies, an issue substantially different from, and far less

30 See October 11, 2016 Text Order; November 7, 2016 Text Order; De-
cember 7, 2016 Text Order.
28                                                   No. 17-3184

complex than, establishing deliberate indifference in a case
involving a mentally ill inmate. Although Mr. Eagan had
personal knowledge of the facts supporting his claims, we
have recognized the difficulty in proving states of mind and
in addressing complex medical issues. Further, because
Mr. Eagan had received some medical treatment, he has the
additional hurdle of proving “‘a substantial departure from
accepted professional judgment, practice, or standards,’ and
expert medical evidence is often required to prove this as-
pect of his claim.” James, 889 F.3d at 328 (quoting Henderson,
755 F.3d at 566); see also Greeno v. Daley, 414 F.3d 645, 658 (7th
Cir. 2005) (finding the plaintiff’s case “legally more compli-
cated than a typical failure-to-treat claim because it requires
an assessment of the adequacy of the treatment … re-
ceive[d], a question that will likely require expert testimo-
ny”).
   Second, the court again failed to address Mr. Eagan’s per-
sonal ability to litigate his case. Contrary to the court’s view
that Mr. Eagan “ha[d] offered no reason why he cannot liti-
gate this case or why his case differ[ed],” 31 the court failed to
evaluate Mr. Eagan’s ability to litigate without his jailhouse
lawyer and from a different facility, a facility with few re-
sources and more restricted movement. Rather, the court
continued to emphasize that Mr. Eagan’s pleadings had been
“cogent” and “responsive,” but never recognized that those
pleadings had been with the assistance of a jailhouse lawyer
and had been crafted at the same facility in which the events
occurred. Mr. Eagan had been transferred to a different facil-


31 November 7, 2016 Text Order.
No. 17-3184                                                              29

ity in July 2016, prior to the start of discovery and defend-
ants’ second motions for summary judgment. 32 Without any
weighing of the increased difficulty of proving that the two
sets of defendants were deliberately indifferent, the court
simply concluded that Mr. Eagan had made, and could con-
tinue to make, what it characterized as simple discovery re-
quests.
    The district court’s lack of consideration of Mr. Eagan’s
mental health also is concerning. In weighing the impact of
Mr. Eagan’s mental illnesses, the court stated in its October
11, 2016 text order that Mr. Eagan had failed to provide any
factual support for his mental illness. When Mr. Eagan at-
tached forty-five pages of mental health documentation, 33
the court dismissed Mr. Eagan’s request for help by stating
that “the documents attached to his motion to reconsider re-
veal that Plaintiff is able to read and write.” 34
    Mr. Eagan made his final request for counsel in February
2017. He reiterated that jailhouse lawyers previously had as-
sisted him, that he lacked litigation experience, and that his

32 Mr. Eagan was transferred to Dixon Correctional Center on July 11,
2016, after briefing had concluded in Defendants’ first summary judg-
ment motion and while discovery was stayed pending the disposition of
that summary judgment motion. The court issued its summary judgment
order on September 16, 2016, at which point discovery resumed.
33 See R.65, Ex. 4; R.65, Ex. 5; R.65, Ex. 6. Mr. Eagan’s mental health rec-
ords indicate, among many things, that he suffered from depression, sui-
cidal tendencies, antisocial personality disorder, and schizoaffective dis-
order; he had been placed on ten-minute crisis watches; and he had been
prescribed psychotropic medications.
34 December 7, 2016 Text Order.
30                                                No. 17-3184

ability to investigate the facts and interview other inmates
and correctional officers was hampered by his being housed
at a different facility from where the events transpired. 35 In
addition, Mr. Eagan expressed the difficulty of having to re-
spond to two separate sets of lawyers and the need for ex-
pert assistance and expert testimony. 36 The court denied his
request the following day “for the reasons previously given
by the court.” 37 For the first time, the court acknowledged
Mr. Eagan’s reliance on jailhouse lawyers. The court contin-
ued to insist, however, that Mr. Eagan was competent, even
though the court’s prior evaluations of Mr. Eagan’s compe-
tence were rooted in the cogency and responsiveness of the
prior pleadings, which were prepared with the assistance of
jailhouse lawyers. Contrary to Pruitt’s instructions, the dis-
trict court consistently failed to conduct a particularized as-
sessment of Mr. Eagan’s individual abilities to handle ade-
quately the litigation tasks ahead of him.
    Not only did the district court treat Mr. Eagan and his
capabilities in a stereotypical and non-particularized way, it
also assessed the litigation challenges ahead of him in the
same fashion. The district court’s summary rejection of
Mr. Eagan’s concerns on the ground that they were “com-
mon barriers in prison litigation” cannot be reconciled with
Pruitt’s mandate for an individualized assessment of the liti-
gant and the case. 38 The district court’s repeated conclusion

35 R.77 at 2–4.

36 Id. at 5–6.

37 February 14, 2017 Text Order.

38 Id.
No. 17-3184                                                      31

that Mr. Eagan’s claims were not “overly complex” without
further elaboration was the type of “boilerplate language
that we disapproved of in Pruitt because it ignores the plain-
tiff’s abilities.” Navejar, 718 F.3d at 696 (citing Pruitt, 503 F.3d
at 649, 660).
    We cannot allow our multifactor analytical approach in
Pruitt to deteriorate into a collection of conclusory
buzzwords devoid of any reference to the actual experience
of the particular defendant in a particular case. Here, by fail-
ing to analyze adequately the particular task ahead of
Mr. Eagan, the district court reduced the Pruitt analysis to an
ineffectual collection of words. Whether evaluated separate-
ly or as a whole, the district court’s rulings on the recruit-
ment and appointment of counsel deviated substantially
from our holding in Pruitt and constituted an abuse of dis-
cretion.
                                 3.
                                 a.
    “Even if a district court’s denial of counsel amounts to an
abuse of discretion, we will reverse only upon a showing of
prejudice.” Pruitt, 503 F.3d at 659 (citing Farmer, 990 F.2d at
322). We emphasized in Pruitt that, although a plaintiff need
not demonstrate that he would have won his case to estab-
lish prejudice, he must establish that there is “a reasonable
likelihood that the presence of counsel would have made a
difference in the outcome of the litigation.” Id. The prejudice
“question is not whether the case was a sure winner but for
the absence of counsel; this is impossible to know. Rather,
the question is whether assistance of counsel could have
strengthened the preparation and presentation of the case in
32                                                 No. 17-3184

a manner reasonably likely to alter the outcome.” Id. at 660.
In addition, “[p]rejudice (unlike abuse of discretion) may be
established by an after-the-fact review ‘of a litigant’s poor
performance before or during trial.’” Navejar, 718 F.3d at 697
(quoting Pruitt, 503 F.3d at 659–60).
    We have rejected claims of prejudice when it is clear that
counsel could have done nothing to salvage the plaintiff’s
case. For example, in Owens v. Evans, 878 F.3d 559 (7th Cir.
2017), the court found no prejudice because the plaintiff’s
strongest claim “was time-barred—something no attorney
could overcome.” Id. at 566.
    When there are missteps on the plaintiff’s part, we have
considered how the adverse party and the court responded
and assessed the plaintiff’s purported factual disputes. In
Navejar, the district court made two substantive errors in its
decision to grant summary judgment that the pro se plaintiff
was unable to contest. 718 F.3d at 697–98. First, the district
court accepted two legal arguments presented by the de-
fendants that were erroneous and prejudicial. Id. Second, the
plaintiff was prejudiced when he was transferred to a differ-
ent prison, as “he faced ‘significant problems’ in litigating
pro se because, once at another institution, he was not readi-
ly able to ‘identify key witnesses, depose the defendants and
gather pertinent evidence,’ or proceed against John Doe de-
fendants because he couldn’t ascertain their identities.” Id. at
698 (quoting Santiago, 599 F.3d at 766). And there, “the
named defendants avoided producing virtually everything
he requested in discovery.” Id. Because “[c]ounsel would
likely not have faced the same obstacles,” we held the plain-
tiff suffered prejudice and “that there [was] a reasonable
No. 17-3184                                                     33

likelihood that Navejar would have overcome summary
judgment with the assistance of counsel.” Id.
    While we have been careful to “resist[] laying down cat-
egorial rules” in state-of-mind or deliberate indifference cas-
es, see Pruitt, 503 F.3d at 656, a plaintiff’s failure to put forth
medical evidence, depose witnesses to testify to their subjec-
tive knowledge, or conduct discovery has been particularly
relevant to our consideration of prejudice. In James, 889 F.3d
at 320, we found that the plaintiff’s deficient pretrial perfor-
mance amounted to prejudice in part because the plaintiff
“failed to depose any witnesses, including the named de-
fendants, who could have been forced to testify ‘about their
subjective knowledge of [his] health and accepted standards
of care.’” Id. at 331 (alteration in original) (quoting Hender-
son, 755 F.3d at 567). The plaintiff also failed to obtain any
evidence establishing the accepted standard of care. Thus,
we held that “a lawyer appointed in time to help plaintiff
with discovery could have potentially helped him ‘present
sufficient facts to create a genuine issue about why [defend-
ants] … advised a continuation of ineffective treatments that
prolonged his pain.’” Id. (alteration in original) (quoting
Dewitt, 760 F.3d at 659).
    Similarly, in Dewitt, 760 F.3d 654, we recognized the
complexities in deliberate indifference claims and deter-
mined that the plaintiff was prejudiced because counsel
could have helped the plaintiff “present sufficient facts to
create a genuine issue about why the doctor declined to fol-
low a specialist’s recommendations or advised a continua-
tion of ineffective treatments that prolonged his pain[.]” Id.
at 659. The plaintiff in Dewitt also raised discovery viola-
tions, which the court considered moot. Without “mak[ing]
34                                                             No. 17-3184

any determinations on the merits of Dewitt’s allegations re-
lating to discovery abuses, [we found] that had Dewitt had
counsel to navigate through discovery, there is a reasonable
likelihood that he could have better advocated his position
and changed the outcome of the litigation.” Id. at 660.
    The prejudice standard is also particularized to the phase
of litigation. In Pruitt, the trial boiled down to a “swearing
contest,” 39 and the plaintiff “fending for himself before and
at trial severely compromised Pruitt’s chances of persuading
the jury.” Pruitt, 503 F.3d at 660. There, the question of prej-
udice was “whether there [was] a reasonable likelihood that
Pruitt lost the swearing contest not because of the inherent
weakness of his claim, but because of his incompetent prep-
aration and presentation of it to the jury.” Id. at 661.
   Here, the district court granted summary judgment in fa-
vor of the defendants because Mr. Eagan failed to offer any
admissible evidence with which to create a genuine issue of
material fact. Accordingly, the question of prejudice appli-
cable here is whether there is a reasonable likelihood that
Mr. Eagan failed to present any evidence not because of the
inherent weakness of his claim, but because of his incompe-
tent preparation and summary judgment briefing. See id. We
now must examine the record and determine whether, with
respect to each of the defendants, there is such a likelihood.

39 We have found counsel to be particularly important when the plain-
tiff’s case is a “swearing contest.” See Pruitt v. Mote, 503 F.3d 647, 660 (7th
Cir. 2007); Walker v. Price, 900 F.3d 933, 941 (7th Cir. 2018) (noting that
plaintiff’s “task was to highlight the strength of his own account and im-
peach the credibility of the defendants” and “the presence of counsel
would have ensured a fair presentation of Walker’s case to the jury”).
No. 17-3184                                                   35

                                     b.
    We begin with Mr. Eagan’s case against Dr. Dempsey. In
undertaking our review, we first remind ourselves that not
“every claim by a prisoner that he has not received adequate
medical treatment states a violation of the Eighth Amend-
ment.” Estelle v. Gamble, 429 U.S. 97, 105 (1976). “[A]n inad-
vertent failure to provide adequate medical care cannot be
said to constitute ‘an unnecessary and wanton infliction of
pain’ or to be ‘repugnant to the conscience of mankind.’” Id.
at 105–06. A physician’s “negligen[ce] in diagnosing or treat-
ing a medical condition does not state a valid claim … under
the Eighth Amendment.” Id. at 106. Mr. Eagan therefore
“must allege acts or omissions sufficiently harmful to evi-
dence deliberate indifference to serious medical needs. It is
only such indifference that can offend ‘evolving standards of
decency’ in violation of the Eighth Amendment.” Id. Thus,
“without more, a mistake in professional judgment cannot
be deliberate indifference.” Whiting v. Wexford Health Sources,
Inc., 839 F.3d 658, 662 (7th Cir. 2016).
                                     i.
    Mr. Eagan first submits that, on the night of November
30, Dr. Dempsey was deliberately indifferent when he re-
turned Mr. Eagan to his cell without administering treat-
ment. Mr. Eagan directs us to Dr. Dempsey’s affidavit in
which the physician “admits that Mr. Eagan ‘poses a sub-
stantial risk of harm to himself if left untreated during his at-
tempts to engage in self-harm.’” 40 Thus, Mr. Eagan argues,
Dr. Dempsey “knew of, and disregarded, an excessive risk to

40 Appellant’s Br. 45 (quoting R.84, Ex. 1 at 2–3).
36                                                  No. 17-3184

Mr. Eagan’s safety.” 41 Dr. Dempsey contends that Mr. Eagan
has waived his deliberate indifference claim with respect to
Dr. Dempsey’s conduct on November 30. 42
    The district court rejected this claim in its summary
judgment order. It stated that Mr. “Eagan’s [c]omplaint did
not state a deliberate indifference claim based upon the
forced administration of Haldol” and that Mr. Eagan’s “at-
tempt[] to resurrect such a claim on summary judgment …
[was] improper.” 43 Urging affirmance of the district court’s
determination, Dr. Dempsey references Mr. Eagan’s inter-
rogatory answers in which he states that Dr. Dempsey was
only deliberately indifferent on December 1 and 2. 44 In addi-
tion, Mr. Eagan stated in his deposition that he sued
Dr. Dempsey because of Dr. Dempsey’s lack of treatment to
Mr. Eagan’s locked jaw on December 1 and 2.
    Dr. Dempsey correctly points out that, as a general prin-
ciple, arguments presented for the first time on appeal are
waived. See Allen v. City of Chicago, 865 F.3d 936, 943 (7th Cir.
2017). “However, a trial court is obligated to give a liberal
construction to a pro se plaintiff’s filings.” Nichols v. Mich.
City Plant Planning Dep’t, 755 F.3d 594, 600 (7th Cir. 2014)
(citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Both of
these considerations must be weighed by the district court in
its final determination as to whether an argument has been

41 Id.

42 Dempsey-Appellee’s Br. 17.

43 R.98 at 11.

44 Dempsey-Appellee’s Br. 17; R.84, Ex. 7 at 2.
No. 17-3184                                                  37

preserved. Here, we see no abuse of discretion by the district
court. Although Mr. Eagan’s complaint set forth Dr. Demp-
sey’s involvement on November 30, and a liberal construc-
tion would make it possible to conclude that Mr. Eagan as-
serted a deliberate indifference claim, Mr. Eagan then stated
in both his interrogatory answers and at his deposition that
he was alleging only Dr. Dempsey was deliberately indiffer-
ent on December 1 and 2. We think that both the district
court and Dr. Dempsey were entitled to take him at his
word.
    Even if the district court had overlooked Mr. Eagan’s for-
feiture, he would have failed to produce sufficient admissi-
ble evidence that Dr. Dempsey’s decision to return Mr. Ea-
gan to his cell. We agree with Dr. Dempsey that “[n]o rea-
sonable jury could find Dr. Dempsey was deliberately indif-
ferent by offering Eagan an opportunity to control his behav-
ior before ordering the enforced administration of an anti-
psychotic medication.” 45 Mr. Eagan certainly has not demon-
strated that, with the assistance of counsel, there is a reason-
able likelihood that he would have been able to make such a
case. At bottom, this situation presents a straightforward
judgment call by a physician as to when a patient’s condition
requires the administration of a drug. Conservative use of a
powerful medication such as Haldol does not constitute de-
liberate indifference to a patient’s needs. It is a matter of
medical judgment, scrutinized, if at all, by the medical mal-
practice law of the state. See Estelle, 429 U.S. at 108 (holding
that the proper forum for challenging a medical judgment


45 Dempsey-Appellee’s Br. 19.
38                                                No. 17-3184

was under state medical malpractice law); Berry v. Peterman,
604 F.3d 435, 441 (7th Cir. 2010) (“Neither medical malprac-
tice nor mere disagreement with a doctor’s medical judg-
ment is enough to prove deliberate indifference in violation
of the Eighth Amendment.”).
                             ii.
   The district court also determined that Mr. Eagan had not
shown that he could prove that Dr. Dempsey’s treatment of
Mr. Eagan on both December 1 and 2 was violative of the
Eighth Amendment. When Dr. Dempsey evaluated Mr. Ea-
gan on the morning of December 1, Mr. Eagan told him that
he “woke up hungry,” but “did not complain of any stiff-
ness, inability to move his body or jaw or headache.” 46
Mr. Eagan admits his jaw was not locked open until the
morning of December 2. When Dr. Dempsey examined
Mr. Eagan on December 2, however, he did not observe a
locked jaw. Dr. Dempsey also stated that Mr. Eagan did not
complain of such a condition. Mr. Eagan complained of
“neck stiffness,” but “exhibited a full range of motion, no
tremors, and was able to move his neck, open his mouth and
move his jaw normally.” 47 Mr. Eagan counters that
Dr. Dempsey must have been aware of his locked jaw on
December 2 because multiple prison officials had contacted
medical personnel.
   Dr. Dempsey counters that Mr. “Eagan’s alleged
side-effects are inconsistent with the side effects associated


46 R.84, Ex. 1 at 4.

47 Id.
No. 17-3184                                                39

with Haldol.” 48 In his affidavit, he explained that the side
effect of muscle stiffness would be “obvious” and “would
not migrate as Mr. Eagan allege[d].” 49 Dr. Dempsey’s affida-
vit also stated that the only side effect reported from the
Risperdal, a similar medication that Mr. Eagan had tolerated
well, was “‘some drowsiness,’ making it unlikely that Haldol
would cause him the side-effects alleged.” 50 Dr. Dempsey
submits that, far from acting in a deliberately indifferent
manner, he had anticipated the possible side effects of the
Haldol and prescribed the maximum dosage of Benadryl to
offset any side effects. Moreover, Dr. Dempsey chose Haldol
for its similarity to Risperdal, a drug Mr. Eagan had success-
fully taken in the past.
    Mr. Eagan nevertheless contends that Dr. Dempsey was
deliberately indifferent. According to Mr. Eagan, Dr. Demp-
sey withheld further treatment to teach Mr. Eagan a lesson
and as a deserved consequence, not because withholding
treatment was medically indicated. Mr. Eagan testified in his
deposition that when Dr. Dempsey checked on him on De-
cember 2, he was unable to talk and was only able to point.
In response, Mr. Eagan recalled that Dr. Dempsey stated:
“You shouldn’t be banging your head. I’m not going to get
you nothing for that.” 51 He also relies on the affidavit and
declaration of McKissick, the inmate housed in the neighbor-


48 Dempsey-Appellee’s Br. 23.

49 R.84, Ex. 1 at 5.

50 Id.

51 R.81, Ex. 1 at 9 (Eagan Dep. 33:10–11).
40                                                 No. 17-3184

ing cell, who corroborates Mr. Eagan’s recollection of
Dr. Dempsey’s statement. Mr. Eagan also notes Dr. Demp-
sey’s “contemporaneous report suggesting that he thought
Mr. Eagan was faking his injuries.” 52 In this report, it ap-
pears that Dr. Dempsey’s impression was that Mr. Eagan
“appear[ed] to be exaggerating.” 53
     Dr. Dempsey points to the crisis-watch logs as contempo-
raneous records that establish Mr. Eagan’s “ab[ility] to
speak, eat, move, and dress himself during the period of
time he claims to have had a locked jaw and an inability to
move.” 54 He maintains that Mr. Eagan’s statements, which
“are so clearly contradicted by the contemporaneous rec-
ords[,] … should be disregarded by this Court.” 55 In support,
Dr. Dempsey invites our attention to Scott v. Harris, 550 U.S.
372 (2007), for the proposition that “[w]hen opposing parties
tell two different stories, one of which is blatantly contra-
dicted by the record, so that no reasonable jury could believe
it, a court should not adopt that version of the facts for pur-
poses of ruling on a motion for summary judgment.” Id. at
380. There, the Court confronted a record containing a vide-
otape that captured the events in question. The videotape,
the authenticity of which went unchallenged, “clearly con-
tradict[ed] the version of the story told by respondent.” Id. at
378. The factual issue manufactured by the “[r]espondent’s


52 Appellant’s Br. 41 (citing R.84, Ex. 3 at 9).

53 R.84, Ex. 3 at 9.

54 Dempsey-Appellee’s Br. 21.

55 Id.
No. 17-3184                                                                  41

version of events [was] so utterly discredited by the record
that no reasonable jury could have believed him[, and] [t]he
Court of Appeals should not have relied on such visible fic-
tion.” Id. at 380–81.
    Scott is simply not apposite. 56 There is a significant quali-
tive difference between a videotape and crisis-watch logs


56 We have described Scott v. Harris, 550 U.S. 372 (2007), as “a narrow,
pragmatic exception” reserved for cases of “irrefutable evidence like that
in Scott.” Gant v. Hartman, 924 F.3d 445, 449–50, 451 (7th Cir. 2019).
Courts, including ours, have declined to extend Scott treatment when
video evidence is of poor quality or fails to capture the full event in ques-
tion. See, e.g., McCottrell v. White, 933 F.3d 651, 661 n.9 (7th Cir. 2019) (de-
clining to draw independent factual conclusions from poor-quality, black
and white video lacking audio); Ramirez v. Martinez, 716 F.3d 369, 374–75
(5th Cir. 2013) (videotape did not blatantly contradict plaintiff’s version
of facts, as it did not show every element of altercation); Witt v. West Vir-
ginia State Police, Troop 2, 633 F.3d 272, 277 (4th Cir. 2011) (finding
poor-quality video that lacked sound and “fail[ed] to capture seven im-
portant seconds” of disputed event of little assistance); cf. Williams v.
Brooks, 809 F.3d 936 (7th Cir. 2016) (relying on dashboard camera as vid-
eo clearly depicted incident).
    The Supreme Court, in Scott, kept open the possibility that evidence
beyond videotapes could rise to the level of blatant contradiction. See
Coble v. City of White House, Tenn., 634 F.3d 865, 868–69 (6th Cir. 2011)
(“There is nothing in the Scott analysis that suggests that it should be
restricted to cases involving videotapes. The Scott opinion does not focus
on the characteristics of a videotape, but on ‘the record.’”). Courts, how-
ever, have been very reluctant to expand Scott to other non-video forms
of evidence. Audio recordings, photographs, or forensic evidence often
lack the real-time qualities and comprehensiveness that a video offers,
presenting more contestable ambiguities. Thus, it is often far more diffi-
cult for non-video evidence to “blatantly contradict” a party’s version of
events in a way that a videotape could. See Morton v. Kirkwood, 707 F.3d
1276, 1284–85 (11th Cir. 2013) (finding forensic evidence—placement of
                                                            (continued … )
42                                                           No. 17-3184

that were in the hands of officers. Neither the crisis-watch
logs that are supposedly updated every ten minutes, nor the
contemporaneous medical notes establish the same clarity of
events as a videotape. While the crisis-watch logs are exten-
sive and Dr. Dempsey has introduced the logs at summary
judgment, there is very little evidence in the record on how
much, if at all, Dr. Dempsey relied on the crisis-watch logs
on the days in question in making his medical decisions.
Moreover, the veracity of these handwritten logs, based on
the observations of rotating officers, might be open to ques-
tion in a way that a clear videotape, absent allegations that
the video was doctored, would not be.
    Nevertheless, we still are left with a very incomplete pic-
ture of Mr. Eagan’s overall medical condition in terms of the
severity of his pain, its duration, the prognosis for its abate-
ment, and the availability and appropriateness of any reme-
dy. Mr. Eagan, however, was not able to take any deposi-
tions of neighboring inmates who may have been able to
speak to the pain he displayed, of the prison officials who
examined him over the two days, or of Dr. Dempsey.



( … continued)
shattered glass, cartridge casings, tire tracks, and expert testimony—did
not render the plaintiff’s version of events “utterly incredible”); Coble,
634 F.3d at 868–70 (rejecting conclusion that silence in audio recording
blatantly contradicted plaintiff’s assertion that he was screaming); United
States v. Hughes, 606 F.3d 311, 319–20 (6th Cir. 2010) (distinguishing pho-
tograph from videotape in Scott); Blaylock v. City of Philadelphia, 504 F.3d
405, 414 (3d Cir. 2007) (finding that photographs did not clearly support
one version of facts and blatantly contradict the other in such a way that
no reasonable jury could believe it).
No. 17-3184                                                 43

    Accepting the present state of the record and construing
all reasonable inferences in favor of Mr. Eagan, Dr. Demp-
sey’s position is that he performed a professional evaluation
of the symptoms known to him and, on the basis of that ex-
amination and because of the known effects of the medica-
tions already administered, concluded that Mr. Eagan’s
complaints, in all probability, did not stem from the admin-
istration of Haldol. He observed that Mr. Eagan, while expe-
riencing stiffness, was able to move his jaw normally. In any
event, Mr. Eagan’s pain resulting from his locked jaw was
temporary—beginning and ending on December 2, when his
jaw “snapped shut” between 11:30 p.m. and 12:30 a.m. 57
Dr. Dempsey’s reluctance to encourage head-banging by
administering readily additional painkillers was also a pro-
fessional medical judgment for a psychiatrist to make.
    A cause of action based on a physician’s choice among
courses of treatment cannot be sustained under the Eighth
Amendment. See McGowan v. Hulick, 612 F.3d 636, 641 (7th
Cir. 2010) (“[T]his dispute is over nothing but the choice of
one routine medical procedure versus another, and that is
not enough to state an Eighth Amendment Claim.”); Jackson
v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (“There is not one
‘proper’ way to practice medicine in a prison, but rather a
range of acceptable courses based on prevailing standards in
the field.”); Abdul-Wadood v. Nathan, 91 F.3d 1023, 1024 (7th
Cir. 1996) (“[D]isagreement with the selection of medicine
and therapy falls well short of demonstrating deliberate in-
difference to a serious medical need.”). Whether that physi-


57 R.81, Ex. 1 at 20 (Eagan Dep. 78:11–13).
44                                                              No. 17-3184

cian made a permissible decision under contemporary medi-
cal standards is, at best, a matter for state-law adjudication
under its medical malpractice jurisprudence.
   Here, however, Mr. Eagan raises an additional dimen-
sion. He claims that Dr. Dempsey’s decision to leave him in
significant and prolonged pain in order to teach him a lesson
about the consequences of self-destructive behavior does not
involve a mere choice of medical remedies and is violative of
the Eighth Amendment. On this question, we believe that
the assistance of counsel would have been helpful to Mr. Ea-
gan and that there is a reasonable likelihood that such assis-
tance might have brought about a favorable result for him.
    The key element missing from the summary judgment
record is a deposition from Dr. Dempsey. The entire case
against Dr. Dempsey turns on his intent in declining further
medical intervention in the face of Mr. Eagan’s claims that
he was experiencing excruciating pain and the substantial
risk of self-harm if left untreated. The practice of psychiatry
is nuanced; it is both an art and a science. 58 There may well
be a very straightforward professional explanation for
Dr. Dempsey’s decision to decline medical intervention
when he did. Perhaps Dr. Dempsey is correct in concluding
that Mr. Eagan was malingering. But Mr. Eagan should be
allowed to explore adequately the professional reasonable-
ness of that decision during the discovery process. Mr. Ea-
gan claims that he continues to hear the voices and to expe-
rience the accompanying pain. With the assistance of an at-


58 See, e.g., Suggs v. Lavallee, 570 F.2d 1092, 1119 (2d Cir. 1978) (Kaufman,
J., concurring) (“Yet, psychiatry is at best an inexact science[.]”).
No. 17-3184                                                  45

torney, and an expert if needed, Mr. Eagan would have been
able to explore whether Dr. Dempsey’s explanation is a pro-
fessionally reasonable medical opinion.
    On the record as it stands today, it is possible to conclude
from the evidence that allowing Mr. Eagan to experience the
consequences of his self-destructive behavior, at least for a
while, was an acceptable course of proceeding. But to reach
that conclusion, the record must be construed in a light most
favorable to Dr. Dempsey, not Mr. Eagan. With an adequate
opportunity to develop the record on the issue of Dr. Demp-
sey’s intent, Mr. Eagan’s case against him either will collapse
or be ready for trial.
                               c.
                               i.
    We now turn to Mr. Eagan’s claims that Officers Berry,
Law, Sullivan, and Moorhouse failed to protect him from
self-harm on November 30, and that Officer Sullivan was de-
liberately indifferent to his serious medical needs on De-
cember 1 and 2. We examine whether there would be a rea-
sonable likelihood of obtaining a different outcome in
Mr. Eagan’s case against the state officers if the motion to
recruit counsel had been granted.
    The principles governing our evaluation of this allegation
are well-established. A prison official who acts with deliber-
ate indifference to a substantial risk of serious harm to an
inmate violates the Eighth Amendment. Farmer v. Brennan,
511 U.S. 825, 828 (1994). This standard encompasses “both an
objective and subjective element: (1) the harm that befell the
prisoner must be objectively, sufficiently serious and a sub-
stantial risk to his or her health or safety, and (2) the indi-
46                                                  No. 17-3184

vidual defendants were deliberately indifferent to the sub-
stantial risk to the prisoner’s health and safety.” Collins v.
Seeman, 462 F.3d 757, 760 (7th Cir. 2006) (citing Matos ex. rel.
Matos v. O’Sullivan, 335 F.3d 553, 556 (7th Cir. 2003)).
    A failure to provide protection constitutes an Eighth
Amendment violation only if deliberate indifference by pris-
on officials to a prisoner’s welfare effectively condones the
harm by allowing it to happen. Santiago, 599 F.3d at 756. Sui-
cide and acts of self-harm may constitute serious risks to an
inmate’s health and safety. See, e.g., Rice ex rel. Rice v. Corr.
Med. Servs., 675 F.3d 650, 665 (7th Cir. 2012) (“[P]rison offi-
cials have an obligation to intervene when they know a pris-
oner suffers from self-destructive tendencies.”); Collins, 462
F.3d at 760–61 (considering deliberate indifference in prison
suicide context); Hall v. Ryan, 957 F.2d 402, 406 (7th Cir.
1992) (confirming “prisoner’s right to be protected from
self-destructive tendencies”).
    Mr. Eagan must demonstrate that the prison officials
knew of and disregarded a serious risk to his health or safe-
ty. “[T]he official must both be aware of facts from which the
inference could be drawn that a substantial risk of serious
harm exists, and he must also draw the inference.” Farmer,
511 U.S. at 837. Furthermore, “an official’s failure to alleviate
a significant risk that he should have perceived but did not,
while no cause for commendation, cannot under our cases be
condemned as the infliction of punishment.” Id. at 838.
   A prison official, however, generally does not act with
deliberate indifference “if she reasonably relied on the
judgment of medical personnel.” Miranda v. Cnty. of Lake, 900
F.3d 335, 343 (7th Cir. 2018). Non-medical officials are pre-
sumptively “entitled to defer to the professional judgment of
No. 17-3184                                                  47

the facility’s medical officials on questions of prisoners’
medical care.” Hayes v. Snyder, 546 F.3d 516, 527 (7th Cir.
2008); see also King v. Kramer, 680 F.3d 1013, 1018 (7th Cir.
2012) (reiterating that non-medical officers “were ‘entitled to
defer to the judgment of jail health professionals so long as
[they] did not ignore [the prisoner]’” (alterations in original)
(quoting Berry, 604 F.3d at 440)); Arnett v. Webster, 658 F.3d
742, 755 (7th Cir. 2011) (“Non-medical defendants … can re-
ly on the expertise of medical personnel.”).
    A plaintiff may rebut this presumption by showing that
the “jail officials had reason to know that their medical staff
were failing to treat or inadequately treating an inmate.” Mi-
randa, 900 F.3d at 343 (citing King, 680 F.3d at 1018). In
Greeno v. Daley, 414 F.3d 645 (7th Cir. 2005), we declined to
extend liability to a non-medical official who handled the
plaintiff prisoner’s complaints, but we noted that “[p]erhaps
it would be a different matter if [the official] had ignored
Greeno’s complaints entirely.” Id. at 655–56; see also Berry,
604 F.3d at 440 (noting that the non-medical administrator
was entitled to defer to the judgment of medical profession-
als so long as he did not ignore the prisoner). An official’s
“mere negligence in failing to detect and prevent subordi-
nates’ misconduct is not sufficient.” Arnett, 658 F.3d at 755.
A plaintiff must demonstrate that, through the manner and
content of his communication, he “‘gave the prison official
sufficient notice to alert him or her to “an excessive risk to
inmate health or safety.”’” Id. (quoting Vance v. Peters, 97
F.3d 987, 993 (7th Cir. 1996)). Once alerted to such risk, an
official’s refusal to do more may amount to deliberate indif-
ference. See Vance, 97 F.3d at 993 (“Once the official knows of
that risk, the refusal or declination to exercise the authority
of his or her office may reflect deliberate disregard.”); Hayes,
48                                                  No. 17-3184

546 F.3d at 527–28 (holding no deliberate indifference when
non-medical defendants sought reports from medical offi-
cials to ensure no further action was required, and there was
nothing in the reports that made it obvious the plaintiff may
have been receiving inadequate care).
    To state a cognizable claim because of inadequate medi-
cal care, “a prisoner must allege acts or omissions sufficient-
ly harmful to evidence deliberate indifference to serious
medical needs.” Estelle, 429 U.S. at 106. “A prisoner’s claim
for deliberate indifference must establish ‘(1) an objectively
serious medical condition; and (2) an official’s deliberate in-
difference to that condition.’” Gomez v. Randle, 680 F.3d 859,
865 (7th Cir. 2012) (quoting Arnett, 658 F.3d at 750).
    “A ‘serious’ medical need is ‘one that has been diagnosed
by a physician as mandating treatment or one that is so ob-
vious that even a lay person would easily recognize the ne-
cessity for a doctor’s attention.’” Gutierrez v. Peters, 111 F.3d
1364, 1373 (7th Cir. 1997) (quoting Laaman v. Helgemoe, 437 F.
Supp. 269, 311 (D.N.H. 1977)). A medical condition also may
be serious if “‘failure to treat a prisoner’s condition could
result in further significant injury or the “unnecessary and
wanton infliction of pain.”’” Id. (quoting McGuckin v. Smith,
974 F.2d 1050, 1060 (9th Cir. 1992)). A delay in treatment
may rise to a constitutional violation “depend[ing] on the
seriousness of the condition and the ease of providing treat-
ment.” Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir.
2012) (quoting McGowan, 612 F.3d at 640).
   An official is deliberately indifferent when the official is
“‘aware of facts from which the inference could be drawn
that a substantial risk of harm exists,’” actually does draw
the inference, and responds with “reckless disregard for the
No. 17-3184                                                     49

known serious medical need, by inaction or woefully inade-
quate action.” Hudson v. McHugh, 148 F.3d 859, 863 (7th Cir.
1998) (quoting Farmer, 511 U.S. at 838). Thus, we must “look
into [the official’s] subjective state of mind.” Petties v. Carter,
836 F.3d 722, 728 (7th Cir. 2016). Mr. Eagan does not need to
“show that the official intended harm or believed that harm
would occur,” but must do more than “show[] mere negli-
gence.” Id.
                                ii.
    Mr. Eagan contends that Officers Berry, Law, Sullivan,
and Moorhouse failed to protect him from self-harm. He first
focuses on November 30, 2014, when they returned him to
the crisis-watch cell without any medication to assuage his
hallucinations and to prevent his self-destructive acts. For
their part, the officers contend that “[n]othing in the record
suggests that [they] were aware of but disregarded a sub-
stantial risk that Eagan would harm himself on November
30, 2014.” 59 The officers emphasize that both times that he
engaged in self-harm, Mr. Eagan promptly received medical
care. The officers assert, moreover, that they were entitled to
rely on Dr. Dempsey’s medical expertise and that “they had
no reason to doubt [Dr.] Dempsey’s medical judgment that
Eagan could be returned to his cell after first cutting his
head, particularly because [Dr.] Dempsey ordered that pris-
on staff continue to monitor Eagan every 10 minutes.” 60




59 State-Appellee’s Br. 21.

60 Id. at 22.
50                                                No. 17-3184

    The district court, in granting summary judgment in fa-
vor of the officers, reasoned that just because Mr. Eagan had
self-injured before did not mean he would do so again.
Mr. Eagan, the court continued, had not presented any evi-
dence that the officers were aware of any specific threat to
his safety. Mr. Eagan counters that the district court did not
consider the “strong indications that he would continue to
injure himself.” 61 When the officers first took him to the
holding tank for treatment to his forehead, Mr. Eagan had to
be restrained physically from continuing to hit his head. In
Mr. Eagan’s view, the officers “were aware of a substantial
risk that [he] would cause himself serious injury if returned
to his cell without treating his mental health condition.” 62
    In King, 680 F.3d 1013, we considered whether
non-medical officers should have known that a nurse’s care
of a pretrial detainee was inadequate. Non-medical officers
conducted a cell check and saw the detainee in his bed close
his eyes and twitch his arm. Id. at 1016. Later that morning,
upon finding the plaintiff “convulsing on the floor, scream-
ing and foaming at the mouth[,] [t]hey called for a nurse.” Id.
When the nurse first examined the detainee, she was “con-
vinced that [the detainee] was faking” and left him on the
floor, despite his failure to respond to smelling salts and his
face turning blue. Id. at 1017. No one called the on-call phy-
sician, and, an hour later, the detainee was found convulsing
again. Id. The nurse was aware that the detainee may have
been experiencing alprazolam withdrawal, which could


61 Appellant’s Br. 46.

62 Id. at 45–46.
No. 17-3184                                                 51

cause seizures, hallucination, and death; nevertheless, she
did nothing except instruct the officers to move the detainee
to a padded cell. Id. The detainee was pronounced dead later
that evening. Id. Although we determined that there was a
question of material fact regarding the nurse’s actions, we
affirmed the district court’s grant of summary judgment in
favor of the officers because the plaintiff provided no evi-
dence that the officers “were aware that [the nurse] was im-
properly treating [the detainee].” Id. at 1018–19. Moreover,
the officers “were not trained to assess whether an inmate
[was] genuinely experiencing seizures, and so they lacked
the capacity to judge whether [the nurse] made an appropri-
ate diagnosis.” Id. at 1018.
    Accordingly, “[t]he question is whether the [officers] had
any duty to do more than they did, in light of their
knowledge of the situation.” Hayes, 546 F.3d at 527. The rec-
ord does not support an affirmative answer to that inquiry.
As in King, Mr. Eagan has failed to establish that the officers
necessarily knew that he would continue to engage in
self-harm or that Dr. Dempsey was inadequately treating
him. There is nothing in the record that shows the officers
were trained to make a sound judgment as to whether
Mr. Eagan would be able to control himself upon returning
to his cell. They were entitled to rely on Dr. Dempsey’s di-
rections, as they did. Moreover, when Mr. Eagan returned to
his previous pattern of self-destructive behavior, they once
again sought Dr. Dempsey’s further instructions. There
simply is no evidence to permit a trier of fact to determine
that they were deliberately indifferent to his well-being.
Consequently, the district court’s grant of summary judg-
ment in favor of the officers for their November 30 conduct
was proper.
52                                                No. 17-3184

                                       iii.
    Mr. Eagan contends that Officer Sullivan was deliberate-
ly indifferent to his serious medical condition on December 1
and 2. Mr. Eagan first submits that the district court erred in
concluding that he had failed to demonstrate an objectively
serious medical condition; he believes that the court ignored
evidence of his excruciating pain. In evaluating this conten-
tion, we start with a review of what the record reveals about
what Mr. Eagan experienced each day after the administra-
tion of Haldol. Given the procedural posture of this case, we
must review the record in the light most favorable to
Mr. Eagan.
    Mr. Eagan woke up on December 1 after the Haldol ad-
ministration with upper body stiffness and his body feeling
“locked.” 63 He claims the Haldol “took over [his] body” and
his ability to move, leaving him on the floor for most of the
day. 64 It was not until December 2 that Mr. Eagan woke up
with a locked jaw, causing him “excruciating pain” that he
had never felt before, and resulting in his panicking. 65
Mr. Eagan continued to experience pain and discomfort in
his arms and neck. Thus, our analysis must consider wheth-
er Mr. Eagan has demonstrated an objectively serious condi-
tion of muscle stiffness on December 1 or of lockjaw and up-
per body pain on December 2.



63 R.81, Ex. 1 at 15 (Eagan Dep. 59:11).

64 Id. at 7 (Eagan Dep. 26:23–27:5).

65 Id. at 21 (Eagan Dep. 82:16).
No. 17-3184                                                           53

    In attempting to establish that his medical condition was
serious on December 1, Mr. Eagan invites our attention to his
deposition testimony where he testified to his personal expe-
rience and to his interaction with a neighboring inmate who
had observed Mr. Eagan’s condition. According to Mr. Ea-
gan’s deposition, that inmate had attempted to alert an of-
ficer that “[s]omething’s wrong with Eagan. Something’s
wrong with him.” 66 Mr. Eagan also recalled that when his
neighbor notified an officer of Mr. Eagan’s condition, the of-
ficer, whose identity Mr. Eagan could not recall, said, “Ain’t
nothing wrong with him,” and found Mr. Eagan’s condition
“funny.” 67 As to his lockjaw pain on December 2, Mr. Eagan
points to his deposition testimony detailing the excruciating
pain and that he complained of his condition to other prison
officials, who “thought it sufficiently serious that they at-
tempted to retrieve medical personnel, including Dr. Demp-
sey.” 68 Nevertheless, although the district court failed to
view the evidence in the light most favorable to Mr. Eagan, it
is not at all certain that Mr. Eagan has established that his
post-treatment state constituted a serious medical condition.
    Even if we were to assume Mr. Eagan had serious medi-
cal conditions on both December 1 and 2, that is, of course,


66 R.81, Ex. 1 at 16 (Eagan Dep. 62:15–16).

67 Id. (Eagan Dep. 62:17–18, 62:20).

68 Appellant’s Br. 42; see R.81, Ex. 1 at 17–18 (Eagan Dep. 68:3–69:16)
(Mr. Eagan notified Major Susan Prentiss, who stated she would get a
medical technician); id. at 18 (Eagan Dep. 70:6–16) (CMT Jennifer Tinsley
evaluated Mr. Eagan, who stated she would let Dr. Dempsey know im-
mediately of Mr. Eagan’s situation).
54                                                No. 17-3184

only the first step of the inquiry. Mr. Eagan still must
demonstrate that he could establish, by a preponderance of
the evidence at trial, that Officer Sullivan was subjectively
aware of the serious condition and responded to the known
condition with deliberate indifference.
    The district court concluded that Mr. Eagan failed to
provide any evidence that Officer Sullivan was involved
personally in depriving him of any needed medical atten-
tion. The extent of Mr. Eagan’s allegations of Officer Sulli-
van’s subjective awareness on December 1 is based in Officer
Sullivan’s supposed taunting and mockery of Mr. Eagan’s
condition. Mr. Eagan testified in his deposition that multiple
officers, including Officer Sullivan, “mocked” him and
“laughed at” him because “of [his] condition,” which, on
December 1, was only muscle stiffness. 69 When his neighbor
told one of the watch officers that “[s]omething’s wrong
with Eagan,” a watch officer stated that Mr. Eagan’s condi-
tion “was funny.” 70 Mr. Eagan, however, could not identify
which officer his neighbor notified.
   Mr. Eagan recounts two interactions with Officer Sulli-
van on December 2, the day he experienced the locked jaw.
On the afternoon of December 2, Mr. Eagan “again tried to
get the attention of an officer to secure treatment for his
locked open jaw.” 71 When the officer stated he could not
help Mr. Eagan’s condition, Mr. Eagan began to bang his


69 R.81, Ex. 1 at 16 (Eagan Dep. 63:22–23).

70 Id. (Eagan Dep. 62:15–16, 62:20).

71 Id. at 18 (Eagan Dep. 72:1–10).
No. 17-3184                                                  55

head on the wall. Mr. Eagan was taken back to the holding
tank where Officer Sullivan restrained him, just as he had on
November 30. And when Officer Sullivan returned Mr. Ea-
gan to his cell, he told Mr. Eagan, “Well, you ain’t going to
be eating no pizza today.” 72 Later in the evening, between
7:00 and 9:00 p.m., Mr. Eagan remembered Officer Sullivan
“laughing and mocking [him] and stuff.” 73
    The crisis-watch logs and Mr. Eagan’s deposition testi-
mony indicate that Officer Leipold was the watch officer
who performed the majority of the observation checks.
Mr. Eagan praises Officer Leipold for checking in on him
and for trying to calm him down when he was panicking
over the lockjaw pain, even though he was unable to procure
medication for Mr. Eagan. Mr. Eagan, however, does not al-
lege Officer Leipold was deliberately indifferent. The only
difference between Officer Leipold’s conduct and Officer
Sullivan’s conduct was that Officer Leipold tried to talk to
him and keep him calm, while Officer Sullivan made fun of
Mr. Eagan. By the time Officer Sullivan interacted with
Mr. Eagan on December 2, Mr. Eagan already had been ex-
amined by Major Prentiss and CMT Tinsley, who both de-
termined there was nothing they could do, and by
Dr. Dempsey, who decided not to prescribe anything fur-
ther. Thus, it appears the response Mr. Eagan sought from
Officer Sullivan was calming conversation. Mr. Eagan has
not established that he sought any other help from Officer
Sullivan, specifically, or that his condition was so severe that


72 Id. at 19 (Eagan Dep. 75:6–7).

73 Id. (Eagan Dep. 75:22).
56                                                No. 17-3184

Officer Sullivan should have sought further medical atten-
tion beyond what was already provided to him earlier in the
day. While Officer Sullivan’s words may have been inap-
propriate, the record will not support a conclusion that he
acted with reckless disregard of Mr. Eagan’s condition.
    In the end, when the record is read in its totality, it is
clear that the prison officers did not violate the Eighth
Amendment. The record demonstrates that some officers
questioned the legitimacy of Mr. Eagan’s pain and that oth-
ers did not provide as much comfort as Mr. Eagan would
have liked. Still, the officers did ensure that medical person-
nel and a superior officer were called upon to provide care
to Mr. Eagan and guidance to themselves. The record does
not contain any evidence that would permit a reasonable ju-
ror to draw the inference that the officers were deliberately
indifferent to Mr. Eagan’s welfare. Nor does the record sug-
gest, in practical terms, any concrete steps that an attorney
might have taken to correct a deficiency in the record that
might reasonably have led to a more favorable outcome. Ac-
cordingly, the district court did not abuse its discretion in
denying the motion for recruitment of counsel with respect
to the case against the officers. Moreover, there is no genuine
issue of triable fact with respect to their liability under the
Eighth Amendment. Insofar as it dismisses the case against
the officers, the judgment of the district court must be af-
firmed.
                         Conclusion
   The district court abused its discretion in denying
Mr. Eagan’s motions for the recruitment of counsel. Because
the denial of this motion may have affected the outcome of
Mr. Eagan’s claim against Dr. Dempsey, the judgment in fa-
No. 17-3184                                                57

vor of Dr. Dempsey is vacated and that case is remanded for
further proceedings consistent with this opinion.
    The district court did not abuse its discretion in denying
the motions for counsel insofar as they pertain to Mr. Ea-
gan’s case against the officer defendants. Moreover, the mo-
tion for summary judgment in favor of the officer defend-
ants was properly granted. Therefore, the judgment of the
district court in favor of the officer defendants is affirmed.
   No costs in this court.
   AFFIRMED in part; VACATED and REMANDED in part
58                                                No. 17-3184

    EASTERBROOK, Circuit Judge, dissenting in part. I admire
the majority’s thorough opinion, and I agree with its legal
and factual exposition. But I do not agree with my col-
leagues on one matter of judgment: whether it is “reasonably
likely” (Pruitt v. Mote, 503 F.3d 647, 660 (7th Cir. 2007) (en
banc)) that counsel could have aﬀected the outcome of Ea-
gan’s claim against Dr. Dempsey.
    Dempsey’s state of mind may be hard to fathom, as slip
op. 44–45 says. But consider what is certain. Dempsey treat-
ed Eagan for his psychiatric problems and administered
drugs that were medically appropriate. He then monitored
his patient’s reaction and deemed the outcome satisfactory.
Eagan asserts that his jaw was painfully locked open as a re-
sult of the drugs, but Dempsey’s ﬁles contain notes showing
that no such eﬀect occurred. Guards and members of the
medical team observed Eagan every ten minutes throughout
December 1 and December 2, 2014, and their contemporane-
ous notes report that he was speaking and eating, contradict-
ing his current assertion that his jaw was locked open. It is
possible, to be sure, that everyone other than Eagan himself
is lying, but is that “reasonably likely”? The people who
monitored Eagan’s condition wrote their comments long be-
fore this suit was ﬁled, at a time when they did not have a
reason to make things up. So why would they falsify their
observations? And, if they are all liars, how would an attor-
ney show that they are?
    My colleagues suggest (slip op. 45) that counsel might do
this by taking Dempsey’s deposition. Suppose that happens.
Is Dempsey likely to do anything other than review his notes
from 2014 and repeat them orally? How often do medical
defendants admit during depositions that their treatment
No. 17-3184                                                   59

notes are a pack of lies? I don’t know of any empirical work
on that subject, but I have never seen an instance of it. If
Dempsey just sticks with his notes during a deposition, Ea-
gan’s case is doomed, because he must show a “complete
abandonment of medical judgment” to have a viable consti-
tutional claim. Norﬂeet v. Webster, 439 F.3d 392, 396 (7th Cir.
2006). (Eagan has not made a malpractice claim under state
law.)
    If legal assistance were available in unlimited quantities, I
could go along with a remand. But, like every other valuable
thing, legal time is scarce. When a judge persuades a lawyer
to spend time on a weak case such as Eagan’s, that time
comes from somewhere. The “somewhere” might be golﬁng
or watching Netﬂix, but more likely the time must be divert-
ed from other clients. “Why should a judge ask lawyers to
devote less of their time to people with strong cases and
more to people with weak ones? That would injure other lit-
igants.” Pickett v. CTA, 930 F.3d 869, 871 (7th Cir. 2019). This
is among the reasons why “courts must be careful stewards
of th[e] limited resource [of volunteer lawyers].” Cartwright
v. Silver Cross Hospital, 962 F.3d 933, 934 (7th Cir. 2020). Peo-
ple who receive less legal attention as a result of a judge’s
decision to recruit counsel are invisible to the court, but they
are no less deserving of consideration. When we compel a
judge to divert the resources of the bar to weak claims such
as Eagan’s, we reduce the likelihood that other persons will
receive adequate legal assistance.
   There is another potential eﬀect when a judge recruits a
lawyer to assist a plaintiﬀ with a weak case: the wages of
crying wolf. A lawyer might believe a judge the ﬁrst time
such a request is made but will learn from the experience
60                                                   No. 17-3184

and say “no” the next time, even though the next plaintiﬀ
may be more deserving. In the Northern District of Illinois,
home to big ﬁrms with platoons of young lawyers craving
trial experience, the bar might answer the judicial call just to
give associates a learning opportunity. But in other districts,
where the practices are smaller, ﬁrms lack the resources to
deploy aid in that fashion. Eagan’s suit was ﬁled in Peoria,
Illinois, which has a population around 115,000. Springﬁeld,
about the same size, is the other “big” city in the Central Dis-
trict of Illinois. The adjacent Southern District of Illinois
comprises even smaller cities, such as Belleville (44,000), Al-
ton (28,000), East St. Louis (27,000), Carbondale (26,000),
Centralia (13,000), Benton (7,000), and Cairo (3,000)—though
the Southern District has a majority of the state’s prison in-
mates, so the demand for aid is greatest there.
    Recently a district court in East St. Louis tried valiantly to
recruit counsel for a prisoner but failed. More than 100 law-
yers turned the court down. See Roberts v. Neal, 713 Fed.
App’x 509 (7th Cir. 2018). Perhaps the available supply of
lawyers had been prevailed on too often to assist plaintiﬀs
with little chance of success, and they had learned that it is
safest to say no. An appellate command to recruit a lawyer
for Eagan may send more of the same message, with the un-
fortunate result that prisoners who could win if only they
had legal assistance will be left out in the cold.